Citation Nr: 1639712	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  09-50 548	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to an initial compensable disability rating for degenerative joint disease of the right knee.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and her mother


ATTORNEY FOR THE BOARD

M. M. Olson, Counsel

INTRODUCTION

The Veteran served on active duty from July 1996 to July 2001.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  Jurisdiction rests with the RO in North Little Rock, Arkansas, from which the appeal was certified.  

In February 2011, the Veteran testified before the undersigned Acting Veterans Law Judge (AVLJ) at a hearing held at the North Little Rock RO.  A transcript of the hearing is associated with the record.

In February 2012, the Board remanded the Veteran's claim for additional development, and an April 2015 Board decision denied the claim currently on appeal, as well as entitlement to service connection for migraine headaches, and granted an initial, separate 10 percent disability rating for mild instability of the right knee.  The Veteran appealed the denial of an initial compensable disability rating for degenerative joint disease of the right knee to the United States Court of Appeals for Veterans Claims (Court).  The Veteran did not appeal the denial of service connection for migraine headaches or the award of an initial, separate 10 percent rating for mild instability of the right knee.  Pursuant to an April 2016 Joint Motion for Remand, the Board's April 2015 decision denying an initial compensable disability rating for degenerative joint disease of the right knee was vacated and the appeal was remanded to the Board.  


FINDING OF FACT

Throughout the pendency of the appeal, the Veteran's degenerative joint disease of the right knee was manifested by full range of motion, no functional impairment, and only subjective complaints of painful motion.


CONCLUSION OF LAW

The criteria for an initial compensable disability rating for degenerative joint disease of the right knee based on arthritis and limitation of motion have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5260, 5261 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Notice and Assistance

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Since the July 2009 rating decision on appeal granted service connection for a right knee disability and assigned a disability rating and effective date for the award, statutory notice served its purpose, and its application is no longer required.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-91 (2006).  A November 2009 Statement of the Case (SOC) provided notice on the "downstream" issue of entitlement to an increased rating and readjudicated the matter, while an October 2012 Supplemental SOC (SSOC) readjudicated the matter after the Veteran and her representative responded and further development was completed.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  The Veteran has had ample opportunity to respond and supplement the record.  She has not alleged that notice was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).

Regarding VA's duty to assist, all relevant evidence necessary for an equitable resolution of the issues on appeal has been identified and obtained, to the extent possible.  The Veteran's service treatment records (STRs) were not found when VA requested them from the appropriate facility.  However, the Veteran had STRs from her period of service and submitted copies to VA.  She informed VA that she submitted all the STRs she had from her medical jacket and stated that she wanted her case to proceed to adjudication.  See March 2009 e-mail from a VA employee.  The Board does not find that additional searches need to be made in connection with this claim.  Specifically, service connection has already been granted for the right knee disability and the issue involves the more recent level of severity of the service-connected disability, not what happened in service.  Thus, additional STRs would not provide any additional information on this issue. 

There is also substantial compliance with the Board's February 2012 remand directives in that the Veteran was sent a letter in February 2012 that requested that she provide VA with a release form so that it could obtain the private medical records pertaining to her knee disabilities, to include records from Dr. P.S.  Additionally, a VA examination was provided in March 2012 in connection with the Veteran's service-connected right knee disability.  The examiner addressed the current symptoms and provided detailed clinical findings from the physical examination.  The Board finds that the examination report is adequate for adjudication of the issue on appeal.  The Veteran has not alleged any inadequacies as to the March 2012 VA examination.  After the examination was conducted, the appeal was readjudicated by an October 2012 Supplemental Statement of the Case (SSOC).  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

At the time the Veteran submitted her notice of disagreement and substantive appeal, she alleged that the May 2009 VA examination was inadequate.  Specifically, she stated that the examination was not thorough and that she did not believe her STRs were reviewed.  Initially, the Board notes that the Veteran did not specify whether the inadequacy was limited to one or all disabilities, as there were five disabilities for which she was seeking compensation benefits at that time.  Regardless, in reviewing the May 2009 VA examination report pertaining to examination of the right knee, the Board finds that the examination was adequate.  The examiner wrote down the Veteran's descriptions of the symptoms she experienced post service.  The examiner also conducted a physical examination of the knee and wrote down the clinical findings.  The examiner did not provide findings in relation to the knee about functional loss; however, the purpose of that examination was to determine whether the right knee disability was related to service (and the examiner provided a positive medical opinion).  Thus, the purpose of the examination was served.  Regardless, to the extent that the May 2009 VA examination of the right knee would be deemed inadequate, the Board finds that the March 2012 VA examination cured any defect, since the 2012 examiner addressed functional impairment.  The Board notes that the request for examination in 2012 was based on the Veteran's report that her right knee disability had worsened since the last examination (which requires VA to provide a new examination) and the Board wanted a more accurate disability picture.  The examination was not ordered because of any inadequacy of the 2009 examination.  

In the October 2012 SSOC, the RO informed the Veteran that she had not provided VA with the release form for it to obtain any private medical records.  Thus, the Veteran was given a second opportunity to submit the release(s).  The Board finds that the duty to assist in obtaining private medical records has been met.  The Veteran has not indicated that she has received any treatment from VA, and thus no VA records have been identified.  

The Veteran also was provided an opportunity to set forth her contentions during the February 2011 hearing before the undersigned.  The United States Court of Appeals for Veterans Claims (Court) has held that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board and that the Board's Veterans Law Judge has a duty to explain fully the issues and to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  The record reflects that the undersigned set forth the issues to be discussed at the hearing, focused on the elements necessary to substantiate the claim for an increased rating, and sought to identify any further development that was required to help substantiate the claim.  Based in part on information obtained at the hearing, the Board remanded the issue for additional development, which included scheduling her for a relevant VA examination.  Neither the Veteran nor her representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) during the hearing, nor have they identified any prejudice in the conduct of the hearing.  Therefore, to any extent the undersigned did not comply with the duties under § 3.103(c)(2), the Board finds such error was harmless.

Accordingly, appellate review may proceed without prejudice to the Veteran with respect to her claim.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

B.  Legal Criteria and Analysis

Service connection for mild degenerative disease of the right knee was granted in a July 2009 rating decision and assigned a noncompensable rating, effective January 13, 2009.  The Veteran has disagreed with the assignment of a noncompensable rating, stating that she is entitled to a compensable rating.

The Board has thoroughly reviewed all of the evidence in the Veteran's claims file.  Although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed).  The analysis in this decision focuses on the most salient and relevant evidence and on what the evidence shows or fails to show with respect to the matter decided herein.  The Veteran should not assume that pieces of evidence, not explicitly discussed herein, have been overlooked.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can practicably be determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual disorders in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

As noted in the Introduction, the Court upheld the award of a 10 percent disability rating for mild instability of the right knee under Diagnostic Code (DC) 5257, and therefore, this decision will not include consideration of that DC.  

The Veteran's right knee disability has otherwise been rated under 38 C.F.R. § 4.71a, DC 5003-5260.  Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the rating.  38 C.F.R. § 4.27.  Here, the hyphenated diagnostic code indicates that the Veteran's right knee is rated, by analogy, under the criteria for limitation of flexion (DC 5260).  The assignment of a particular diagnostic code to evaluate a disability is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis, and demonstrated symptomatology.  

The Board has also considered whether separate or increased evaluations are warranted under any other DCs pertaining to knee disabilities that would afford the Veteran a higher, compensable rating; however, the evidence shows that the Veteran does not have ankylosis of the right knee to warrant a rating under DC 5256; does not have symptomatic removal of semilunar cartilage to warrant a rating under DC 5259; does not have dislocated semilunar cartilage to warrant a rating under DC 5258; and, does not have malunion or nonunion of the tibia and fibula to warrant a rating under DC 5262 for impairment of the tibia and fibula.  See May 2009 and March 2012 VA examination reports.

Under DC 5003, arthritis of a major joint will be rated under the criteria for limitation of motion of the affected joint.  38 C.F.R. § 4.71a.  For the purpose of rating disabilities due to arthritis, the knee is considered a major joint.  See 38 C.F.R. § 4.45.  When limitation of motion of the specific joint involved is noncompensable under the appropriate diagnostic code, a rating of 10 percent is applicable for each such major joint affected by limitation of motion to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Where there is no limitation of motion, a 10 percent rating is applicable where there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups.  38 C.F.R. § 4.71a, DC 5003.   

Limitation of motion of the knees is evaluated under DC 5260, for limitation of flexion, and DC 5261, for limitation of extension.  A 10 percent rating is warranted under DC 5260 where flexion is limited to 60 degrees and under DC 5261 where extension is limited to 10 degrees.  Normal ranges of motion of the knee are to 0 degrees in extension, and to 140 degrees in flexion.  38 C.F.R. § 4.71, Plate II.  Separate ratings under DC 5260 and DC 5261 may be assigned for disability of the same joint when both motions are compensable in degree.  VAOPGCPREC 9-2004 (Sept. 17, 2004).

The intent of the Rating Schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Thus, with or without degenerative arthritis, it is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59; see Burton v. Shinseki, 25 Vet. App. 1, 5 (2011).  38 C.F.R. § 4.59 does not require "objective" evidence but can be satisfied with lay and other non-medical evidence.  Petitti v. McDonald, 27 Vet. App. 415 (2015).

Moreover, when evaluating musculoskeletal disabilities, VA may, in addition to applying the schedular criteria, assign a higher disability rating when the evidence demonstrates functional loss due to limited or excessive movement, pain, weakness, excessive fatigability, or incoordination, to include during flare-ups and with repeated use, if those factors are not considered in the rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca v. Brown, 8 Vet. App. 202 (1995); Burton, 25 Vet. App. at 5.  Nonetheless, a disability rating higher than the minimum compensable rating is not assignable under any diagnostic code relating to range of motion where pain does not cause a compensable functional loss.  Rather, the "pain must affect some aspect of 'the normal working movements of the body' such as 'excursion, strength, speed, coordination, and endurance,'" as defined in 38 C.F.R. § 4.40, before a higher rating may be assigned.  See Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011) (noting that while "pain may cause a functional loss, pain itself does not constitute a functional loss," and, is therefore, not grounds for entitlement to a higher disability rating).

In this case, the Board has carefully reviewed the record and finds that the preponderance of the evidence is against the award of a compensable disability rating based on arthritis and limitation of motion.  

At the February 2011 hearing, the Veteran described her right knee as painful and testified that she could not stand for long periods because of the discomfort.  See Board Hearing Tr. at 5-6.  In addition, the Veteran's mother testified that she remembered the Veteran complaining a lot about her knees while she was in service and that she would be on light duty as a result.  She stated that the Veteran had told her that she could hardly run because her knees hurt so badly.  Id. at 12.

On VA examination in May 2009, the Veteran reported that she had constant pain around her knee caps and that her pain level was usually four out of ten.  Her pain rose to a level six out of ten when she walked a lot or climbed stairs.  She noted that her knee swelled during service, but not currently.  In March 2012, the Veteran reported that her knee always hurt at a pain level of five out of ten.  She denied any swelling and flare-ups that impacted the function of her knee since her separation from service.  On examination in both May 2009 and March 2012, objective testing revealed full range of motion of the right knee-0 to 140 degrees, and the examiners noted that there was no objective evidence of pain with either active motion or following repetitive motion.  In March 2012, the VA examiner did note crepitus of the patella; however, there was no functional loss and/or impairment of the right knee due to weakness, excess fatigability, incoordination, or more or less movement than normal. 

Even when considering the clinical findings on the VA examinations in conjunction with the Veteran's competent and credible reports of pain under 38 C.F.R. §§ 4.40, 4.45, and 4.59, the Veteran's right knee disability has not met the criteria for a compensable rating under DC 5003, 5260 or 5261.  Objective testing has revealed no limitation of extension or flexion, even when considering the Veteran's reports of pain.  The March 2012 VA examiner found the Veteran had no functional loss.  

The Board acknowledges the competent and credible testimony provided by the Veteran and the Veteran's mother concerning her right knee pain during and following active duty.  38 C.F.R. § 3.159(a)(2); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  In this respect, the Court has found that observations from a lay person who witnesses a veteran's painful motion satisfies the requirement of objective and independent verification of a veteran's painful motion.  Pettiti, 27 Vet. App. at 427.  However, here the Board finds the testimony provided by the Veteran's mother does not deserve substantial probative value in support of the issue on appeal for two reasons.  First, the testimony pertains only to the Veteran's reports of pain during service and not during the pendency of the appeal.  Second, the evidence does not demonstrate that the Veteran's mother actually witnessed the Veteran's painful motion; rather, her testimony only indicates that the Veteran reported her pain to her mother while she was away on active duty.  With respect to the Veteran's reports of pain subsequent to her separation from service, physical examination of the right knee did not reveal objective evidence of pain with either active motion or following repetitive motion at any time during the pendency of the appeal.  In addition, neither VA examiner found the Veteran had functional loss or impairment due to weakness, excess fatigability, incoordination, or more or less movement than normal.  In order to establish a higher disability rating, pain must affect some aspect of the normal working movements of the body, such as excursion, strength, speed, coordination, or endurance, as defined in 38 C.F.R. § 4.40.  See Mitchell, 25 Vet. App. at 37.  The objective evidence of record, both lay and medical, does not demonstrate such functional loss.  As such, a preponderance of the evidence is against a finding that the Veteran has compensable limitation of flexion or extension that would warrant a higher 10 percent rating under DC 5260 or 5261.  Similarly, she is not entitled to a 10 percent rating under DC 5003 for noncompensable limitation of motion, as there has been no limitation of motion shown, even when considering the Veteran's complaints of pain.  Furthermore, the evidence does not support a 10 percent disability rating under DC 5003 based on an absence of limitation of motion, as X-ray evidence does not reflect arthritis involvement of two or more major or minor joint groups.  

The Board has also considered whether a staged rating is appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (holding that at the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged ratings").  The Board finds that range of motion of the right knee has been full for the entire relevant time period here on appeal.  Accordingly, a staged rating is not warranted for the right knee disability based upon limitation of motion.  

The Board has also considered whether referral for an extraschedular rating is appropriate.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  38 C.F.R. § 3.321(b).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008). 

As explained in detail above, the Veteran's right knee disability has been manifested by symptoms of subjective pain, no limitation of motion, and mild instability.  Here, the Board finds the pertinent diagnostic codes in 38 C.F.R. § 4.71a, combined with DeLuca considerations, appropriately contemplate the Veteran's right knee symptoms. Hence, the rating criteria reasonably describe this disability, and in short, there is no indication in the record that the average industrial impairment from the Veteran's right knee disability would be in excess of that contemplated by the ratings provided in the Rating Schedule.  The Veteran's right knee disability picture is not shown to be exceptional or unusual and therefore referral for assignment of an extraschedular evaluation is not in order. 

Under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Here, the Veteran has not argued that extraschedular consideration is warranted for her disabilities on a collective basis, and the record does not reasonably raise such a theory.  See Yancy v. McDonald, 27 Vet. App. 484 (2016).  Thus, referral for assignment of an extraschedular evaluation in this case is not in order.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996). 


ORDER

Entitlement to an initial compensable disability rating for degenerative joint disease of the right knee based on arthritis and limitation of motion is denied.




____________________________________________
M. SORISIO
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


